DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9753324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Merrick on May 6, 2021.

The application has been amended as follows: 



	10.	(Canceled)
	12.	(Canceled)
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Park et al. (US 2013/0242228 A1) teaches a liquid crystal display device comprising a layered structure that comprises a substrate and a photoluminescent color filter layer, where photoluminescent color filter layer comprise quantum dots that emit non-polarized light based upon incident light.  Park fails to teach first and second array composites comprising a transparent polymer host matrix of the listed claim 1 host matrix polymers; fails to teach a plurality of aligned metal nano-wires dispersed in the transparent polymer host matrix; fails to teach a plurality of aligned metal nano-wires that polarize incident light; fails to teach a plurality of aligned metal nano-wires that comprise first and second metals that are each different from each other; and fails to teach first and second metals that comprise gold, silver, copper, platinum nickel, or a combination thereof.
Dubrow (US 2010/0167011 A1) teaches a hermetically sealed semiconductor nanocrystal composition structure comprising nanocrystals dispersed in a polymer matrix.  Dubrow fails to teach a plurality of aligned metal nano-wires; fails to teach a plurality of metal nano-wires dispersed in a transparent polymer host matrix; fails to teach a plurality of aligned metal nano-wires that polarize incident light; fails to teach a plurality of aligned metal nano-wires that comprise first and second metals that are each different from each other; and fails to teach first and second metals that comprise gold, silver, copper, platinum nickel, or a combination thereof.
Banin et al. (US 2014/0009902 A1) teaches a polarizing lighting system comprising semiconductor nanocrystal nanorods dispersed in a polymer matrix.  Banin fails to teach a plurality of aligned metal nano-wires; fails to teach a plurality of metal nano-wires dispersed in the transparent polymer host matrix; fails to teach a plurality of aligned metal nano-wires that polarize incident light; fails to teach a plurality of aligned metal nano-wires that comprise first and second metals that are each different from each other; and fails to teach first and second metals that comprise gold, silver, copper, platinum nickel, or a combination thereof.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eli D. Strah/Primary Examiner, Art Unit 1782